Mr. Presiding Justice Watebman delivered the opinion of the Court. It is the settled rule in this State that in condemnation proceedings the judgment does not pass the title to the property sought to be condemned; it simply gives to the public a right to take the property upon paying the value thereof as determined by the judgment; in other words, after judgment the public has a right to acquire at a fixed price. This right exists without there being any corresponding right upon the part of the owner to compel the public to take the property at the value determined by the judgment. It is like a unilateral contract; the option is strictly with the public. C. & N. W. Ry. Co. v. City of Chicago, 148 Ill. 141. As a consequence, neither the ownership nor title is divested by the judgment in such proceedings, and a conveyance by one having the title when such judgment is entered and before possession taken or payment made, passes the property with all rights and burdens appertaining thereto, precisely as if no such judgment had been rendered, save that the grantee takes as the grantor, held subject to the right of the public to acquire the same upon payment of the amount of the judgment. All real estate is held subject to the right of the public to condemn the same for public use; the only distinction between the holding before and after a judgment in condemnation pro-' ceedings is that thereafter the price which the public must pay in order to obtain the property is fixed. When, therefore, appellants, after judgment, conveyed these premises to Henry Engellcing, they conveyed all the rights which they had growing out of the ownership of this property. If nothing further was done’by the city, Henry Engellcing would have remained the owner they made him. As thereafter the city paid into court the amount of the judgment, the administratrix of Henry Engellcing is entitled to such money. It was paid for his land, his title, his possession, not that of appellants. • The views here expressed are in accordance with the opinion of this court in Rice v. The City of Chicago, 57 Ill. App. 558. The clause in the conveyance, “ This deed is made subject to condemnation of one-half of Hermitage avenue by the city of Chicago,” was not a restriction of the granting terms of the instrument, but a mere indication that against the effect of such proceedings the grantors made no undertaking. In this suit only the rights of appellant and appellee are involved. It is therefore unnecessary to consider what is urged concerning the supposed claims of' others. The judgment of the Superior Court is affirmed.